UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6168


UNITED STATES OF AMERICA,

                Plaintiff ─ Appellee,

          v.

JOHN RICHARD PROCTOR,

                Defendant ─ Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:04-
cr-00160-RWT-1)


Submitted:   June 16, 2011                   Decided:   June 20, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Richard Proctor, Appellant Pro Se. Barbara Slaymaker Sale,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John Richard Proctor appeals from the district court’s

order granting his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006), and reducing his sentence from 324

months to 292 months.           He contends that the court erred by only

reducing his offense level by one, instead of the two authorized

by the amendment to the Guidelines.

              We   have    reviewed     the    record   and     find    no    abuse   of

discretion.         The     district     court,    upon    determining         that    a

reduction was warranted, appropriately applied the Guidelines as

amended     and     sentenced     Proctor       under     the    career       offender

Guideline,     as   provided      in    this    court’s    prior       opinion.       We

therefore affirm.           We dispense with oral argument because the

facts   and    legal      contentions    are    adequately      presented       in    the

materials     before      the   court    and    argument      would     not   aid     the

decisional process.


                                                                              AFFIRMED




                                          2